Citation Nr: 0201342	
Decision Date: 02/08/02    Archive Date: 02/20/02

DOCKET NO.  97-20 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
40 percent for mechanical low back pain with degenerative 
disc disease at L5-S1.

2.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from February 1983 to July 1986.  
These matters come to the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted entitlement to service connection for 
mechanical low back pain, rated as zero percent disabling, 
and hypertension, rated as 10 percent disabling.  The veteran 
perfected an appeal of the assigned ratings.

In a June 1997 supplemental statement of the case the RO 
increased the rating for the low back disability from zero to 
40 percent effective in April 1996.  The veteran has not 
withdrawn his appeal of the assigned rating, and contends 
that a rating in excess of 40 percent is warranted.  The 
Board finds, therefore, that the issue of entitlement to a 
higher disability rating for the low back disorder remains in 
contention.

In a June 1999 rating decision the RO granted service 
connection for coronary artery disease, then rated as non-
compensable, as secondary to the service-connected 
hypertension, with an effective date of February 4, 1998.  
The RO increased the rating for the heart disorder from zero 
to 30 percent, effective February 4, 1998, in a November 1999 
rating decision.  In a July 2000 statement the veteran 
expressed disagreement with the effective date assigned for 
the 30 percent rating for coronary artery disease.  The RO 
has not, however, provided the veteran a statement of the 
case.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.200 
(2001).  This issue is, therefore, being remanded to the RO 
for the issuance of a statement of the case.

The medical evidence indicates that the veteran has been 
unemployed since 1990, which he attributes to his low back 
disability.  He submitted an application for a 


total rating based on individual unemployability in January 
2001.  That claim has not been adjudicated and remains 
pending.

In a January 2001 statement the veteran also claimed 
entitlement to an increased rating for coronary artery 
disease.  Because the RO has not yet addressed that issue, it 
is also referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claims for VA compensation benefits.

2.  Mechanical low back pain with degenerative disc disease 
at L5-S1 is manifested by pain, limited motion, and reduced 
endurance, with no objectively demonstrated evidence of 
sciatic neuropathy.

3.  Hypertension is manifested by diastolic blood pressure 
readings that are predominantly less than 100 and systolic 
readings that are consistently less than 200, without 
definite symptoms.


CONCLUSIONS OF LAW

1.  The criteria for a schedular disability rating in excess 
of 40 percent for mechanical low back pain with degenerative 
disc disease at L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 4.1, 4.3, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5293, and 5295 (2001).

2.  The criteria for a disability rating in excess of 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1997), 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.104, Diagnostic Code 7101 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in February 
1985 the tank in which he was riding went into a ditch, and 
that he was thrown around inside the tank and struck the mid-
back area on a canister of ammunition.  Following this injury 
he was hospitalized for four days due to back pain, although 
an X-ray study revealed no abnormalities.  He was then 
returned to duty, and continued to repeatedly complain of 
back pain.  He also reported that his legs would buckle when 
he tried to walk.  He was again hospitalized due to his 
complaints of back pain in March 1985, during which time he 
confined himself to a wheelchair and stated that he was 
unable to walk, although he was able to sit in the wheelchair 
for prolonged periods.  He was then given crutches, which his 
treatment providers believed to be more therapeutic than 
sitting in the wheelchair.  A bone scan, X-ray study, and 
computerized tomography (CT) scan at that time showed no 
abnormalities.  His treating physician then determined that 
he had a "large psychogenic problem," and he was evacuated 
from Korea to the United States for medical board 
proceedings.

During a hospitalization in April 1985 the veteran complained 
of pain in all of the paravertebral muscles, but primarily 
the lumbar muscles.  On examination he refused to try to 
stand without support, and avoided putting weight on his left 
foot.  When standing unsupported his lower extremities were 
stable, but he flailed his arms about to maintain his 
balance.  He refused to flex forward, and was able to extend 
his back to 20 degrees.  Sensory examination showed 
subjectively decreased sensation in the left lower extremity 
to waist level.  He underwent a psychological evaluation at 
that time, including psychological testing, which showed him 
to be negativistic, complaining, and greatly focused on 
somatic distress.  The psychologist found that the veteran 
had difficulties in interpersonal relations, short term 
recall, flexibility of thinking, and abstract reasoning.  He 
found that the veteran had a passive-aggressive personality, 
and that interpersonal stresses in his life were causing 
significant functional limitations in his physical condition.  
The psychologist provided a diagnosis of psychological 
factors contributing to a physical condition.

Following the hospitalization the veteran's complaints were 
assessed as low back pain and frequent collapse of the lower 
extremities, with no identifiable organic deficits; and 
psychological factors contributing to a physical condition.  
The physicians determined that he was unable to fulfill his 
duties due to low back pain, with no organic explanation, and 
recommended that he be presented to a medical board.

The veteran was again examined in July 1985 in conjunction 
with the Medical Evaluation Board proceedings.  On 
examination he responded with inconsistent motor and 
sensation findings and limped on his left leg, although he 
denied having any pain in the left leg.  The physical 
examination and diagnostic testing revealed no reliable 
abnormalities, although the veteran continued to use crutches 
and had no relief of his back complaints after two weeks of 
bed rest.  The physicians again found no organic cause for 
his back complaints, and he was separated from service with 
the relevant diagnoses of mechanical low back pain without 
identifiable organic deficits and essential hypertension.

The veteran initially claimed entitlement to VA compensation 
benefits in September 1986.  That claim was denied in May 
1987 because a VA examination in November 1986 failed to 
reveal any objective evidence of a low back disorder, and his 
blood pressure readings were within normal limits.

The veteran again claimed entitlement to compensation 
benefits for a low back disability and hypertension in April 
1996.  VA treatment records obtained in support of that claim 
show that in August 1995 the veteran reported having chronic 
back pain since 1985.  He also reported that a tank had run 
over him while in service, resulting in him being paralyzed 
for four months.  The treating physician then noted that the 
veteran's complaints had been diagnosed as malingering while 
in service.  The medical evidence indicates that the veteran 
was then taking medication for hypertension.  

The VA treatment records disclose that the veteran continued 
to complain of low back pain and to receive treatment for 
hypertension.  He also received extensive treatment for 
degenerative disc disease of the cervical spine, and the 
treatment records document little information pertaining to 
the low back.  The RO denied entitlement to service 
connection for the cervical spine disability in August 1998.  
Other than occasional elevated blood pressure readings, the 
VA treatment records do not disclose any signs or symptoms 
attributed to hypertension.

In October 1996 the veteran reported to his physician that he 
had not worked since 1990, because his legs had 
"collapsed."  He also reported having been injured in a 
motor vehicle accident in service, resulting in several hours 
of paralysis and being paraparetic for 18 months following 
the injury.  He stated that he continued to have chronic low 
back pain since the in-service injury.

The veteran underwent a neurologic evaluation in October 
1996, which revealed hypoactive reflexes in the lower 
extremities, but no evidence of pathological reflexes.  The 
veteran was able to walk normally, and he had what the 
neurologist described as good range of lumbar motion, without 
spasm or list.  The straight leg raising test was then 
negative.

Based on the evidence shown above, in the February 1997 
rating decision the RO found that new and material evidence 
had been submitted and granted service connection for 
mechanical low back pain, rated as non-compensable, and 
hypertension, rated as 10 percent disabling.

According to the VA treatment records, beginning in April 
1997 the veteran's physician found that there was a 
"significant overlay" to the veteran's pain complaints.  
His hypertension was normally found to be well controlled 
with medication.

The RO provided the veteran a VA medical examination in May 
1997, at which time he reported having occasional chest 
discomfort.  His blood pressure was found to be 142/82 while 
lying down, 134/82 while sitting, and 124/88 while standing.  
He was then taking medication for hypertension, and 
examination of the heart was normal.  An X-ray study showed 
no evidence of cardiac disease, but an electrocardiogram 
(EKG) showed marked bradycardia.

The veteran then reported that his low back pain extended 
into his leg when he was walking downstairs.  He also 
reported that sudden movement or turning would cause pain in 
the back and down the legs, and cause his legs to give out.  
He denied any bowel or bladder incontinence, or having any 
numbness.

On examination he was able to walk on his heels and toes.  
Sensation was decreased on the medial aspect of the left leg, 
with no focal weakness.  The straight leg raising test was 
positive at 70 degrees on the left.  There was spasm in the 
low back paraspinal muscles, the range of motion of the 
lumbar spine was forward flexion of 30 degrees, extension to 
10 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  An X-ray study of the 
lumbosacral spine showed anterior compression of the L1 
vertebra, and a magnetic resonance image (MRI) disclosed mild 
degenerative disease at L5-S1 with minimal midline bulge and 
no evidence of spinal stenosis or foraminal narrowing.

Following the May 1997 examination, in the June 1997 
supplemental statement of the case the RO increased the 
rating for the low back disability from zero to 40 percent 
effective with the claim filed in April 1996.  The RO found 
that the examination findings reflected severe limitation of 
motion of the lumbar spine in accordance with Diagnostic Code 
5292.

Additional examination and diagnostic testing resulted in the 
diagnosis of coronary artery disease in February 1998.  The 
cardiologist then determined that the veteran's blood 
pressure, which was then 120/76, was well controlled with 
medication.  According to the medical evidence, the symptoms 
of coronary artery disease include chest discomfort and 
shortness of breath, and the veteran denied having any other 
symptoms.  

In a June 1999 rating decision the RO granted service 
connection for coronary artery disease as secondary to 
hypertension, and rated the disorder as non-compensable.  The 
10 percent rating for hypertension remained in effect.  In a 
November 1999 rating decision the RO increased the separate 
rating for the heart disability from zero to 30 percent 
effective in February 1998.

The RO provided the veteran an additional VA medical 
examination in August 1999, at which time he reported having 
received medication for hypertension since 1995.  His only 
cardiovascular complaint pertained to chest pain with 
exertion.  The examiner determined that there was no evidence 
of him having sustained systolic blood pressure in excess of 
200 millimeters, or diastolic blood pressure in excess of 110 
millimeters.  At that time his blood pressure was 126/82 when 
lying, 134/82 when sitting, and 126/88 when standing.

The veteran then complained of recurrent back pain that 
varied in extent and duration.  He also complained of 
radicular pain down both legs that was not in any dermatomal 
pattern.  He denied experiencing bowel or bladder 
incontinence.  He had back pain when suddenly arising from 
the sitting position and with twisting movements of the back.  
Examination revealed forward flexion to 20 degrees, extension 
to 10 degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  The examination also 
disclosed paraspinal muscle spasms, with tenderness to 
palpation at L5.  The examiner described the motor strength 
in the lower extremities as good-minus and symmetrical.  
There was no focal muscle group weakness, sensation was 
symmetrical, and the knee and ankle reflexes were 
symmetrical.  An X-ray study of the lumbosacral spine was 
negative.

The examiner estimated the impairment resulting from the low 
back disorder as a 20 percent limitation in endurance, a 
50 percent reduction in the range of motion, a 30 percent 
reduction in speed, a 10 percent reduction in muscle 
strength, and intact coordination.  Following review of the 
claims file the examiner modified the estimation of 
impairment to an additional 20 percent reduction in the range 
of motion for repetitive activities or cold exposure, and an 
additional 20 percent reduction in range of motion and 
endurance during a flare-up of symptoms.

Additional VA and private treatment records document the 
following blood pressure readings:

		Date						Reading
	August 23, 1995					128/86
	March 6, 1996					158/80
	August 7, 1996					172/98
	October 1, 1996					142/88
	April 16, 1997					140/92, 140/90
	September 5, 1997					138/68
	October 24, 1997					134/88
	November 4, 1997					136/94
	January 23, 1998					146/90, 140/90
	February 20, 1998					154/102, 130/92
	May 8, 1998						126/78
	May 21, 1998					134/84
	July 31, 1998						122/80
	October 30, 1998					138/82
	November 25, 1998					150/96
	January 29, 1999					126/84
	June 11, 1999					140/94, 145/105
	June 25, 1999					116/77
	October 12, 1999					114/74

The veteran provided evidence at a hearing before the Board 
in October 2001.  At that time he testified that his back 
problems prevented him from being able to do anything.  On a 
scale of one to 10, he estimated his back pain to be a five 
on a good day, and ten on a bad day.  An exacerbation of back 
pain required two weeks of bed rest, and he had an 
exacerbation of symptoms with changes in the weather and 
heavy lifting.  He received medication for his back pain, but 
denied that the medication gave him any relief.  He stated 
that he sometimes lost all feeling in the lower half of his 
body, which caused him to fall.  He denied having any pain in 
the legs.  He also stated that he had muscle spasms, which he 
characterized as "locking," with twisting motions of the 
back during strenuous activity.  He reported that he was 
unable to walk more than two or three blocks when having back 
pain.  He also reported that he was unable to squat or stand 
for long periods of time.  He also testified that he took 
medication for hypertension.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence were recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The changes in the 
regulations are effective November 9, 2000, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), and apply 
to all claims filed on or after November 9, 2000, or filed 
previously but not yet final as of that date.  Holliday v. 
Principi, 14 Vet. App. 282-83 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (2001) (per curiam), motion for 
review en banc denied, (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000.

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in June 1996, August 1996, and 
December 1996.  The RO provided the veteran statements of the 
case and supplemental statements of the case in June 1997, 
August 1998, July 1999, and November 1999.  In those 
documents the RO informed the veteran of the regulatory 
requirements pertaining to the disability ratings to be 
assigned, and the rationale for not assigning higher ratings.  
The veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran that his case was being sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained the VA and private treatment records 
designated by the veteran, and provided him VA medical 
examinations in May 1997 and August 1999.  Although it has 
been more than two years since he was examined, he has not 
alleged that his disability is worse now than it was in 
August 1999.  The Board finds, therefore, that remand of the 
case to obtain an additional examination is not warranted.  
See Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999), cert. 
denied 120 S. Ct. 1960 (2000) (VA is not required to provide 
an examination in the absence of evidence showing an increase 
in disability).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant evidence has been obtained for determining 
the merits of his appeal, and that VA has fulfilled its 
obligation to assist him in substantiating his appeal of the 
assigned ratings.



Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in February 
1997.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claims and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.
Analysis

Mechanical Low Back Pain with Degenerative Disc Disease at 
L5-S1

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5292 for limitation of motion of the lumbar 
spine provides a 10 percent rating for slight limitation of 
motion, a 20 percent rating for moderate limitation of 
motion, and a 40 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 for intervertebral disc syndrome 
provides a 60 percent evaluation if the symptoms are 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, with little 
intermittent relief.  A 40 percent evaluation applies if 
symptoms are severe, with recurring attacks and intermittent 
relief.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 provides a maximum 40 percent evaluation 
for severe lumbosacral strain characterized by listing of the 
whole spine to one side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
applies if the symptoms are muscle spasm on extreme forward 
bending, loss of lateral spine motion unilateral, in standing 
position.  38 C.F.R. § 4.71a.

The low back disorder is manifested by complaints of pain, 
muscle spasm, and significant limitation of motion, with no 
objective evidence of sciatic neuropathy.  In accordance with 
Diagnostic Codes 5292 and 5295, the 40 percent rating 
currently assigned is the maximum schedular rating available 
for limitation of motion of the lumbar spine or chronic low 
back strain.  A higher schedular rating based on the criteria 
in those diagnostic codes is not, therefore, available.

Diagnostic Code 5293, which pertains to intervertebral disc 
syndrome, provides a maximum 60 percent rating if the 
resulting disability is pronounced, with persistent symptoms 
compatible with sciatic neuropathy.  38 C.F.R. § 4.71a.  The 
diagnostic testing that resulted in the diagnosis of 
degenerative disc disease did not reveal that the bulging 
disc at L5-S1 resulted in any spinal stenosis or foraminal 
narrowing.  The diagnostic findings were then characterized 
as mild degenerative disease with minimal midline bulge.  

The October 1996 neurologic evaluation showed no pathological 
reflexes and no evidence of sciatic neuropathy.  The veteran 
reported a subjective loss of sensation on the medial aspect 
of the left leg during the May 1997 examination, but that 
examination did not result in a diagnosis of sciatic 
neuropathy.  Examination in August 1999 showed the sensation 
and reflexes in the lower extremities to be symmetrical, and 
that his complaint of radiculating pain was not in any 
dermatomal pattern.  

Although the veteran has stated that the low back disability 
caused his legs to collapse, his assertions are not supported 
by any objective evidence of nerve damage to the low back or 
lower extremities.  The evidence shows that beginning in 
service the veteran complained of debilitating back pain and 
the inability to use his legs, which was not supported by any 
identifiable organic deficits.  His physicians determined at 
that time that the majority of his complaints were 
psychogenic in nature, and not due to a physical impairment.  
For the reasons shown above the Board finds that the 
veteran's assertions are not probative of any neurologic 
impairment resulting from the degenerative disc disease.  In 
the absence of probative evidence of sciatic neuropathy, the 
Board finds that the criteria for a 60 percent rating 
pursuant to Diagnostic Code 5293 have not been met since the 
initiation of the veteran's claim in April 1996.  Fenderson, 
12 Vet. App. at 119.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); VAOPGCPREC 36-97.  
The veteran has, however, been assigned the maximum schedular 
rating available for limitation of motion of the lumbar 
spine, and the other relevant diagnostic codes are not based 
only on limitation of motion and incorporate all of the 
functional disability arising from the impairment.  See 
Spencer v. West, 13 Vet. App. 376 (2000).  The Board finds, 
therefore, that consideration of the functional limitations 
does not result in a higher rating.

For the reasons shown above the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a schedular disability rating in 
excess of 40 percent for mechanical low back pain with 
degenerative disc disease at L5-S1.  Entitlement to an extra-
schedular rating for the low back is also not warranted in 
the absence of an exceptional or unusual disability picture 
associated with frequent hospitalizations or marked 
interference with employment.  See Floyd v. Brown, 9 Vet. 
App. 88 (1996)(1996); VAOPGCPREC 06-96.

Hypertension

Subsequent to the veteran's appeal of the rating assigned for 
hypertension, the regulations pertaining to the evaluation of 
cardiovascular disorders were revised effective January 12, 
1998.  Schedule for Rating Disabilities, the Cardiovascular 
System, 62 Fed. Reg. 65,207 (1997) (codified at 38 C.F.R. 
§ 4.104).  Because his appeal was initiated prior to the 
change in the regulations, he is entitled to the application 
of the version more favorable to him.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-2000.

In the February 1997 rating decision and the June 1997 
statement of the case the RO applied the original version of 
the rating criteria.  In the August 1998 supplemental 
statement of the case the RO provided the veteran the revised 
regulations pertaining to cardiovascular disorders and 
considered the revised Rating Schedule in denying entitlement 
to a higher rating.  The veteran was provided the opportunity 
to present evidence and arguments in response.  The Board 
finds, therefore, that it may proceed with a decision on the 
merits of the veteran's claim, with consideration of the 
original and revised regulations, without prejudice to the 
veteran.  Bernard v Brown, 4 Vet. App. 384 (1993).  

According to the regulation in effect prior to January 1998, 
Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if diastolic pressure was predominantly 110 
or more with definite symptoms, and a 10 percent rating if 
diastolic pressure was predominantly 100 or more.  When 
continuous medication was shown to be necessary for control 
of the hypertension with a history of the diastolic blood 
pressure being predominantly 100 or more, a minimum rating of 
10 percent was assigned.  38 C.F.R. § 4.104 (1996).

The revised Rating Schedule provides a 60 percent rating if 
the diastolic pressure is predominantly 130 or more; a 
40 percent rating if the diastolic pressure is predominantly 
120 or more; a 20 percent rating if the diastolic pressure is 
predominantly 110 or more, or the systolic pressure is 
predominantly 200 or more; and a 10 percent rating if the 
diastolic pressure is predominantly 100 or more, or the 
systolic pressure is predominantly 160 or more.  A 10 percent 
rating also applies if the individual has a history of 
diastolic pressure that was predominantly 100 or more and 
continuous medication is required to control the 
hypertension.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001).

A review of the medical evidence shows that since the 
initiation of the veteran's claim his diastolic blood 
pressure was never over 110, that the systolic pressure was 
never over 200, and that the veteran has no symptoms that are 
due to hypertension.  Although he has complained of chest 
discomfort and shortness of breath, those symptoms were 
attributed to coronary artery disease, which is separately 
rated.  The Board finds, therefore, that the criteria for a 
rating in excess of 10 percent for hypertension have not been 
met since the initiation of the veteran's claim.  Fenderson, 
12 Vet. App. at 119.  Because neither the original or revised 
rating criteria results in a higher rating, the Board also 
finds that neither version is more favorable to the veteran.  
VAOPGCPREC 3-2000.  

A higher rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected hypertension has resulted in any hospitalizations.  
In addition, the evidence does not show that the 
hypertension, as opposed to other disabilities, has caused 
marked interference with employment.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).

For these reasons the Board has determined that the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 
10 percent for hypertension.




ORDER

The appeal to establish entitlement to a schedular disability 
rating in excess of 40 percent for mechanical low back pain 
with degenerative disc disease at L5-S1 is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for hypertension is denied.


REMAND

As previously stated, the veteran has also submitted a notice 
of disagreement with the effective date assigned for the 
grant of the 30 percent rating for coronary artery disease.  
This issue is being remanded to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following development:

The RO should issue the veteran a 
statement of the case on the issue of an 
earlier effective date for a 30 percent 
rating for coronary artery disease.   

The case should be returned to the Board for consideration of 
any issues that remain in a denied status and for which a 
valid substantive appeal has been submitted.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John  E. Ormond, Jr.
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



